UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

HAZEL SACKS, Personal
Representative of the Estate of
George Sacks, Jr.; JUNE SACKS, In
her own right and as Personal
Representative of the Estate of
                                                                 No. 96-2562
Leroy Sacks,
Plaintiffs-Appellants,

v.

PHILIP MORRIS, INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CA-95-1840-WMN)

Submitted: March 3, 1998

Decided: March 23, 1998

Before WILLIAMS and MICHAEL, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mark E. Herman, Baltimore, Maryland, for Appellants. Robert C.
Heim, John J. Haggerty, DECHERT, PRICE & RHOADS, Philadel-
phia, Pennsylvania; James K. Archibald, Marina Lolley Dame, VEN-
ABLE, BAETJER AND HOWARD, L.L.P., Baltimore, Maryland, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Hazel and June Sacks appeal from the district court's order grant-
ing Appellee's motion to dismiss for failure to state a claim upon
which relief could be granted pursuant to Fed. R. Civ. P. 12(b)(6).
After granting Appellee's motion to submit the appeal on the briefs,
we find no reversible error and affirm.

In June 1992, Leroy F. Sacks and George L. Sacks perished in a
fire when a lit cigarette manufactured by Appellee ignited a sofa in
the living room of their apartment. Appellants filed this action with
the district court alleging that Appellee's failure to manufacture a
"fire-safe" cigarette caused the fire that killed Leroy and George
Sacks.

In their complaint, Appellants asserted violation of the Maryland
Consumer Protection Act, strict liability in tort, negligence, breach of
implied warranties, and wrongful death. The district court concluded
that Appellants could not establish that cigarettes were "defective and
unreasonably" dangerous under Maryland law and therefore could not
state a claim upon which relief could be granted. Appellants timely
appealed.

Appellants assert that Appellee is strictly liable for the injuries
caused by their product because Appellee had the technology to man-
ufacture a "fire-safe" cigarette, but failed to produce and market the
less dangerous cigarette and intentionally withheld that technology

                    2
from the general public. In Phipps v. General Motors Corp., 363 A.2d
955 (Md. 1976), the Maryland Court of Appeals set forth the elements
of a strict liability claim: (1) the product was in a defective condition
at the time it left possession or control of the seller; (2) it was unrea-
sonably dangerous to the user or consumer; (3) the defect was a cause
of the injuries; and (4) the product was expected to and did reach the
consumer without substantial change in condition. See 363 A.2d at
958, 963. In a strict liability case, the court focuses on the product
rather than the manufacturer. See id. at 958; Simpson v. Standard
Container Co., 527 A.2d 1337, 1339 (Md. App. 1987). Maryland
courts often apply the "consumer expectation" test to determine
whether a product has a design defect. See, e.g. , Simpson, 527 A.2d
at 1340 (citing Kelley v. R.G. Indus., 497 A.2d 1143 (Md. 1985)). The
product must be both in a defective condition and unreasonably dan-
gerous at the time it was sold for a design defect to exist. See Phipps,
363 A.2d at 959. These two factors are measured against the expecta-
tions and knowledge of the ultimate consumer. See id. Appellants
cannot satisfy the consumer expectation test because the ordinary
consumer is aware of the inherent burning characteristics of cigarettes
and their ability to ignite fabric. See, e.g. , Greinsbeck v. American
Tobacco Co., 897 F. Supp. 815, 825 (D.N.J. 1995) ("It can hardly be
disputed that adults of legal smoking . . . age know that cigarettes
must burn in order to be smoked. Nor can an adult claim to be igno-
rant of the dangers associated with burning items such as cigarettes.").

Appellants assert, however, that their claim does not fail under the
"risk utility" test. "Under the `risk utility' test, a product is defective
as designed if the risk or danger of the product outweighs the prod-
uct's utility." Simpson, 527 A.2d at 1340. The factors considered
under the risk-utility test are:

           (1) the usefulness and desirability of the product, (2) the
           availability of other and safer products to meet the same
           need, (3) the likelihood of injury and its probable serious-
           ness, (4) the obviousness of the danger, (5) common
           knowledge and normal public expectation of the danger
           (particularly for established products), (6) the avoidability
           of injury by care in use of the product (including the effect
           of instructions or warnings), and (7) the ability to eliminate

                      3
          danger without seriously impairing the usefulness of the
          product or making it unduly expensive.

Phipps, 363 A.2d at 959, n.4.* Appellants' claim falls short under the
risk-utility test because the danger that a cigarette can start a fire is
both obvious and commonly known to the general public. See
Griensbeck, 897 F. Supp. at 825 (discussing consumer awareness of
fire hazard posed by cigarettes). The obvious nature of the danger and
the ability to avoid injury by exercising reasonable care outweigh the
other risk-utility factors. See Rock v. Oster Corp., 810 F. Supp. 665,
666-67 (D. Md. 1991) (noting that the danger posed by hot oil in a
fondue pot was blatant and that on balance the obviousness of that
danger outweighed the other factors), aff'd, No. 92-1147, 1993 WL
5896 (4th Cir. Jan. 14, 1993) (unpublished). Thus, Appellants cannot
establish that Appellee's product is unreasonably dangerous in that
the product is "`dangerous to an extent beyond that which would be
contemplated by the ordinary consumer who purchases it, with the
ordinary knowledge common to the community as to its characteris-
tics.'" Phipps, 363 A.2d at 959 (quoting Restatement (Second) of
Torts § 402A cmt. i).

Accordingly, we affirm the district court's order. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED
_________________________________________________________________

*The Appellee asserts that the risk-utility test is solely applicable to
products that do not function properly for their intended use and is there-
fore inapplicable in this action. However, the Maryland Court of Appeals
has applied the risk-utility test in a case involving a non-malfunctioning
product. See Ziegler v. Kawasaki Heavy Indus. , 539 A.2d 701, 704-06
(Md. App. 1988) (application of risk-utility test in absence of any allega-
tion that the product malfunctioned). Thus, it does not appear that the
application of the risk-utility test is limited only to malfunctioning prod-
ucts. See also Klein v. Sears & Roebuck and Co. , 608 A.2d 1276, 1280-
81 (Md. App. 1989); Valk Mfg. Co. v. Rangaswamy , 537 A.2d 622, 626-
27 (Md. App. 1988).

                     4